Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Adrian Sanchez conducted on September 9, 2021.
The application has been amended as follows.

In the specification:

Paragraph [0001] of the specification has been amended as follows:
[0001] This application is a continuation application of U.S. Patent Application 16/189,949now U.S. Patent 10,826,508, which is a divisional application of U.S. Patent Application 15/438,438now U.S. Patent 10,135,452, the entire content each of which is incorporated by reference herein in its entirety. 

In claims:

Claim 15, line 15: changed “word based” to --word is configured to be determined based--; and 
Claim 15, line 20: after “signal from the ILD”, inserted a semicolon --;--.

Withdrawal of Previous Restriction Requirement
Claims 15-17, directed to the non-elected species/invention, are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the previous restriction requirement is hereby withdrawn.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Reasons for Allowance
Claims 1-4, 6, and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to independent claim 1, the prior art of record, singularly or in combination, does not disclose the claimed combination of components, wherein the ILD control word and the DCO control signal comprise a first modulation input signal.
With respect to independent claim 18, the prior art of record, singularly or in combination, does not disclose a method having the claimed combination of steps, wherein while in calibration mode the ACU is configured to determine the ILD control 
Independent claim 15 recites features similar to those discussed above for claim 18.  The prior art of record, singularly or in combination, does not disclose these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842